DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 contains the trademark/trade name “Splunk.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name software and, accordingly, the identification/description is indefinite.

Because Claim 6 depends upon Claim 5, Claim 6 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 15 contains the trademark/trade name “Splunk.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe software and, accordingly, the identification/description is indefinite.

Because Claim 16 depends upon Claim 15, Claim 16 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claims 1 and 11 recite:
receiving, from a client computer, an alert that indicates an existence of the computer problem;
obtaining, by the processor, data from the client computer that relates to the computer problem;
determining, by the processor, a potential resolution based on the obtained data; and
applying, by the processor, the determined potential resolution to the client computer.
	The ‘receiving’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being 
	The ‘obtaining’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘obtaining’ in the context of this claim encompasses the person merely gathering data which may be in the form of, e.g., data printed on paper and handed to the person.
	The ‘determining’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person merely thinking about the data and coming up with a solution in his/her mind.
	The ‘applying’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” 
	
	Claims 2 and 12 merely further describe the claimed ‘determining’ step of Claims 1 and 11, respectively.

	Claims 3 and 13 merely further describe the claimed computer problem of Claims 1 and 11, respectively.

	Claims 5 and 15 recite:
receiving, from a server associated with Splunk software, a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem.
	The ‘receiving’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being 

	Claims 6 and 16 merely further describe the claimed ‘determining’ step of Claims 1 and 11, respectively.

	Claims 7 and 17 recite:
retrieving, from a database, historical data that relates to previous computer problems and/or resolutions.
	The ‘retrieving’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘retrieving’ in the context of this claim encompasses the person merely gathering data which may be in the form of, e.g., data printed on paper and handed to the person.

	Claims 8 and 18 merely further describe the claimed ‘determining’ step of Claims 1 and 11, respectively.

	Claims 9 and 19 recite:
storing the obtained data and a result of the determining of the potential resolution in the database.
	The ‘storing’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the person merely writing down data and a result on paper.

	Claims 10 and 20 recite:
using at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data.
	The ‘using’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (per Claim 11), “a memory” (per Claim 11), and “a communication interface” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘using’ in the context of this claim encompasses the person merely using, e.g., simple modeling and/or math in his/her mind (i.e. the human mind being a machine learning vehicle) to think about a potential future problem based on data.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic computing components:
“a processor” (per Claim 11),
“a memory” (per Claim 11), and
“a communication interface” (per Claim 11)
	The additional generic computing components amount to no more than components providing mere instructions to apply the exception.  Accordingly, these additional generic computing components do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional generic computing components amount to no more than components providing mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, for further analysis under step 2B, the Examiner notes, from MPEP 2106.05(d)(II), at least one computer function as well‐understood, routine, and conventional function(s) when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1-3, 5-13, and 15-20 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Purushothaman et al. (U.S. Patent Application Publication No. US 2018/0285750 A1), hereinafter “Purushothaman.”

With regards to Claim 11, Purushothaman teaches:
a computing apparatus for resolving a computer problem (¶ 0049-0050; Fig. 1; and ¶ 0019; regarding, e.g., adaptive support computing system 130 embodied as an apparatus.), the computing apparatus comprising:
a processor (Fig. 1 and ¶ 0020.);
a memory (Fig. 1 and ¶ 0020.); and
a communication interface coupled to each of the processor and the memory (Fig. 1 and ¶ 0020.), wherein the processor is configured to:
receive, from a client computer (Fig. 1; ¶ 0019-0020; regarding, e.g., computing center[s] 120 including server[s] 122; and ¶ 0043-0044.) via the communication interface, an alert that indicates an existence of the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
obtain data from the client computer that relates to the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
determine a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and
apply the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.).

With regards to Claim 12, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to determine the potential resolution without human intervention (Fig. 1 and ¶ 0043-0045.).

With regards to Claim 13, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the computer problem includes at least one from among an application service being disabled, a memory capacity being exceeded, a data throughput rate being excessively high (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044.), a data throughput rate being excessively low, a central processing unit (CPU) utilization being excessively high, and a cyber fraud problem.

With regards to Claim 14, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the potential resolution includes at least one from among restarting the client computer (¶ 0016.), restarting an application service (¶ 0016.), increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account.

With regards to Claim 17, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to retrieve, from a database that is accessible via the memory, historical data that relates to previous computer problems and/or resolutions (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044.).

With regards to Claim 18, Purushothaman teaches the apparatus of Claim 17 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the retrieved historical data (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044.).

With regards to Claim 19, Purushothaman teaches the apparatus of Claim 18 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to store the obtained data and a result of the determining of the potential resolution in the database (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044-0045.).


wherein the processor is further configured to use at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044-0045.).

With regards to Claim 1, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Purushothaman.

With regards to Claim 2, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Purushothaman.

With regards to Claim 3, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 13 performs the same steps as the method of Claim 3, and Claim 3 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Purushothaman.



With regards to Claim 7, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Purushothaman.

With regards to Claim 8, Purushothaman teaches the method of Claim 7 as referenced above.  The apparatus of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Purushothaman.

With regards to Claim 9, Purushothaman teaches the method of Claim 8 as referenced above.  The apparatus of Claim 19 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 19 by the teachings of Purushothaman.

With regards to Claim 10, Purushothaman teaches the method of Claim 9 as referenced above.  The apparatus of Claim 20 performs the same steps as the method .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Purushothaman, and further in view of Leverich et al. (U.S. Patent No. US 10,146,609 B1), hereinafter “Leverich.”

With regards to Claim 15, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to receive, from a “server” via the communication interface (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044.), a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044.).
Purushothaman does not explicitly teach:
a server associated with Splunk software in accordance with the apparatus of Claim 11.
However, Leverich teaches:
a server associated with Splunk software (col. 3, lines 49-67; col. 4, line 1; and col. 4, lines 26-35.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Purushothaman with the use of a server associated with Splunk® Enterprise software and hardware as taught by Leverich because a simple substitution of one known element (a data center as a whole and/or each component including one or more servers – Purushothaman: Fig. 1 and Purushothaman: ¶ 0034-0035) for another (a server associated with Splunk® Enterprise software and hardware) can be performed to obtain predictable results (providing a known computing means for generating data).

With regards to Claim 16, Purushothaman in view of Leverich teaches the apparatus of Claim 15 as referenced above.  Purushothaman in view of Leverich further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the received communication (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).



With regards to Claim 6, Purushothaman in view of Leverich teaches the method of Claim 5 as referenced above.  The apparatus of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Purushothaman in view of Leverich.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Salame (U.S. Patent No. US 8,418,000 B1); teaching a system for automated testing of functionally complex systems, comprising a test manager module operating on a server computer, a test data storage subsystem coupled to the test manager module and adapted to store at least test results, a test execution module operating on a server computer, and a test analysis module operating on a server computer and adapted to receive test data from the test data storage subsystem.  The test manager 
Hecox et al. (U.S. Patent No. US 9,026,856 B2); teaching systems, methods, and non-transitory computer-readable storage media for receiving historical data describing behavior of human subject-matter experts, wherein the historical data links customer problems with solutions, receiving a plurality of human-generated algorithms describing patterns for linking customer problems with solutions based on problem-specific diagnostic data, comparing each algorithm of the plurality of algorithms with the historical data to determine respective predictive scores for linking a customer problem type with a particular solution, and ranking at least part of the plurality of algorithms based on the respective similarity scores.
Ahad (U.S. Patent Application Publication No. US 2016/0350173 A1); teaching an anomaly detection and resolution system (ADRS) for automatically detecting and resolving anomalies in computing environments.  The ADRS may be implemented using an anomaly classification system defining different types of anomalies (e.g., a defined anomaly and an undefined anomaly).  A defined anomaly may be based on bounds (fixed or seasonal) on any metric to be monitored.  An anomaly 
Purushothaman et al. (U.S. Patent Application Publication No. US 2017/0102997 A1); teaching an apparatus for detection, remediation and inference rule development for multi-layer information technology IT structures.  Certain embodiments of the apparatus may include an event generator.  The event generator may monitor for, retrieve, and pool error events and performance events from alerting sources.  The alerting sources may provide event information from one more of multiple layers.  The apparatus may also include an event parser that provides a system status.  The apparatus may include an analytics engine that detects patterns and relationships in the retrieved error events, performance events and system status, and models event hierarchies based on the detected patterns and relationships.  The analytics engine may invoke auto-remediation processes in response to pre-determined error events.  In some embodiments, the engine may detect a pre-determined number of 
Dundjerski et al. (U.S. Patent Application Publication No. US 2019/0095470 A1); teaching that database systems are subject to automatic troubleshooting.  Query execution data for individual queries executed by a database system can be collected.  The query execution data can be evaluated automatically in conjunction with one or more detection metrics to determine whether or not a potential performance issue exists.  After detection of a potential issue, the query execution data can be analyzed further to determine one or more causes by matching query execution data to one or more patterns that encode candidate causes.  Subsequently, a root cause amongst multiple causes is determined based on causal dependency.  Corrective action associated with a root cause can also be determined and optionally applied automatically.
Madhava Rao et al. (U.S. Patent Application Publication No. US 2019/0130310 A1); teaching a system, method and program product for managing IT events using a cognitive handler.  A method is disclosed that includes: receiving an event in the form of a human readable message; using a discovery service that includes a machine learning model to process the event relative to a knowledgebase of previously captured events; identifying a set of matching events and associated solutions; in response to identifying a matching event that has a solution confidence 
Shwartz et al. (U.S. Patent Application Publication No. US 2020/0250548 A1); teaching systems, computer-implemented methods, and computer program products that can facilitate refinement of a predicted event based on explainability data.  According to an embodiment, a system can comprise a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory.  The computer executable components can comprise an interpreter component that identifies a probable cause of a predicted event based on explainability data.  The computer executable components can further comprise an enrichment component that executes a diagnostic analysis based on the probable cause.
Chintalapati et al. (U.S. Patent No. US 10,769,007 B2); teaching a system including a node historical state data store having historical node state data, including a metric that represents a health status or an attribute of a node during a period of time prior to a node failure.  A node failure prediction algorithm creation platform may generate a machine learning trained node failure prediction algorithm.  An active node data store may contain information about computing nodes in a cloud computing environment, including, for each node, a metric that represents a health status or an attribute of that node over time.  A virtual machine assignment 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114